DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed in the Amendment under 37 CFR 1.111 (“Response”) on 30 November 2021 have been fully considered but they are not persuasive. As requested in the Response, claims 1-4, 8-10, 12-15, 17-25 and 27-30 have been amended and claims 1-30 remain pending.
Luo in ¶ 0028 clearly teaches that the upper surface 100a is an inclined surface preferably 20° to 45°. This, as demonstrated in Fig. 4 of Luo, is in reference to a plane the payment device would rest (such as a counter, resting plane). As seen in Fig. 4, the slot is parallel to the resting plane and therefore the slot would similarly be inclined at the same angle to the upper surface 100a (i.e. the planar upper face), as the upper surface is angled to the resting plane, i.e. θ1 between 20 and 40, which encompasses between 30 and 50.

    PNG
    media_image1.png
    789
    328
    media_image1.png
    Greyscale

Examiner does not use Luo to teach θ2 between 20 and 40, but rather just uses Luo to teach that the contactless reading device extension forms an angle. Bedier discloses “The main display 120 is preferably statically mounted to the secure display 240 at an obtuse angle (e.g., at 120.degree., 150.degree., etc.) but can alternatively be mounted to the secure display 240 at an acute angle (e.g., 0.degree., 30.degree., 45.degree., 60.degree.), a normal angle (e.g., 90.degree.), mounted coplanar to the secure display 240, or mounted to the secure display 240 at any other suitable orientation. The main display 120 is preferably mounted to the secure display 240 with the respective display active surfaces oriented away from (e.g., distal) each other, but can alternatively be mounted to the secure display 240 with the respective active surfaces toward (proximal) each other, with the respective active surfaces directed in the same direction, or arranged in any other suitable configuration. The main display 120 and secure display 240 are preferably coupled with the respective orientation vectors 80 directed away from each other (e.g., in a mutually opposing orientation, separated by the coupling angle, etc.), but can alternatively be coupled with the respective orientation vectors directed toward each other, arranged in parallel and directed in the same direction, or arranged in any other suitable orientation. A first edge of the main display 120 is preferably joined to a first edge of the secure display 240, but the secure display 240 can alternatively be joined to the body of the main display 120 (e.g., to the back face opposing the active surface 122, between a first and second opposing edge) or the main display 120 can alternatively be joined to the body of the secure display 240. However, the main display 120 and secure display 240 can be joined along any other suitable portion of the respective displays” (Bedier: column 15, lines 13-45). Therefore, Bedier teaches an extension at a first end forming an angle θ2 between 30 and 50° 2 between 20° to 45 as taught by Bedier, would result in the slot of Luo being parallel to the extension. Given that Bedier discloses positioning the extension in basically all angles according to the planar face (Bedier: column 15, lines 13-45), one of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific angle and connector as disclosed by Bedier to the angles of the payment terminals as taught by Luo and Tanaka for the predicted result of improved payment terminals. 
Bedier also teaches that the connector could be formed from optical fiber (Bedier: column 9, lines 22-52, which is well known to be flexible. Therefore, Examiner disagrees that the connector is not flexible.
Applicant seems to be taking each reference individually to state how individually each of them do not teach the combined claimed features. However, Applicant is simply taking well known payment terminal parts and arranging them in angles slightly different from the base device of Luo. Given the combination of references, not the references individually, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the payment terminal of Luo to achieve the same claimed results. According to arguments made in the Response, Examiner has edited the rejection below to provide better clarity on which features are taught by which reference.
Examiner’s Comment
Regarding the use of Official Notice in the Non-Final rejection mailed 8/31/2021, the applicant has not traversed the noticed facts in the Response. Therefore, the noticed facts are deemed to be admitted prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-13, 15, 17-19, 22, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Publication No. CN 204740678 U to Luo (“Luo”) in view of United States Patent Application Publication No. 2017/0061746 A1 to Tanaka (“Tanaka”), United States Patent No. 9,092,766 B1 to Bedier et al. (“Bedier”) and Spain Publication No. ES 2316255 A1 to Jimenez (“Jimenez”).
As per claim 1, the claimed subject matter that is met by Luo includes:
A payment terminal comprising (Luo: Fig. 4): 
a housing comprising a planar upper face (Luo: Fig. 4, 100a) with an extension at a first end forming an angle θ2 with the planar upper face (Luo: Fig. 4, 100c), wherein the extension further comprises a contactless reading device comprising a wired antenna configured to contactless read a contactless device and communicate contactless payment (Luo: ¶¶ 0014 and 0031 “non-contact card reading unit” and Fig. 3, 430); 
a slot, located at the second end and forming an angle θ1 between 30 and 50°with the planar upper face, comprising a contact chip card reader configured to read a second contact card and communicate contact payment (Luo: ¶¶ 0028 “upper surface 100a is an inclined 
at least a display device displaying a virtual keyboard (Luo: ¶ 0030 “the display screen adopts a capacitive touch screen 210, which can also be used as a virtual keyboard for input operations”), 
a functionality of contact or contactless card reading and payment (Luo: ¶¶ 0014, 0028 “contactless antenna”, 0030 and 0031 and Fig. 4, 100c, Fig. 1, 411 and Fig. 4, 500), 
near the second end, the contact chip card reader and oriented with the angle θ1 between 30 and 50° with a planar surface of the planar upper surface and (Luo: ¶¶ 0014, 0028 “contactless antenna”, 0030 and 0031 and Fig. 4, 100c, Fig. 1, 411 and Fig. 4, 500), 
near the first end, the wired antenna of the contactless reading device and oriented with the angle θ2 with the planar upper surface (Luo: ¶¶ 0014, 0028 “contactless antenna”, 0030 and 0031 and Fig. 4, 100c, Fig. 1, 411 and Fig. 4, 500).
Luo fails to specifically teach 1.) a magnetic stripe card reader located at a second end opposite the first end of the planar upper face and configured to read a first contact card and communicate contact payment and a slot, located above the magnetic stripe card reader. Although Luo teaches and angle, θ2, for extension, it is not clearly defined as 2.) 20° to 45 and therefore the slot is also not defined as being 3.) parallel to the extension. Further, although Luo most likely has these component, because Luo fails to disclose the internal components of the payment terminal, Luo also fails to specifically teach 4.) a main circuit board comprising at least: a controller, a memory configured to store data and programs, wherein the controller comprises at least a processor configured to execute said programs when the processor 
The claimed subject matter that is met by Tanaka includes:
a magnetic stripe card reader located at a second end opposite the first end of the planar upper face and configured to read a first contact card and communicate contact payment (Tanaka: ¶¶ 0022-0024 and Fig. 1)
a slot, located above the magnetic stripe card reader (Tanaka: Fig. 1),
a main circuit board comprising at least: a controller, a memory configured to store data and programs, wherein the controller comprises at least a processor configured to execute said programs when the processor receives instructions from the memory in order to control at least a display device displaying a virtual keyboard (Tanaka: ¶¶ 0023, 0026, 0028-0029 and 0031); and
a functionality of contact and contactless card reading and payment, wherein the main circuit board further comprises, near the second end, a connector configured to connect to the contact chip card reader and oriented with a planar surface of the main circuit board, and near the first end, a flexible connector configured to connect to the wired antenna of the 
Luo teaches a payment terminal. Tanaka teaches a comparable payment terminal that was improved in the same way as the claimed invention. Tanaka offers the embodiment of a magnetic stripe card reader located at a second end opposite the first end of the planar upper face and configured to read a first contact card and communicate contact payment and a slot, located above the magnetic stripe card reader, a slot, located above the magnetic stripe card reader and a main circuit board comprising at least: a controller, a memory configured to store data and programs, wherein the controller comprises at least a processor configured to execute said programs when the processor receives instructions from the memory in order to control at least a display device and a functionality of contact and contactless card reading and payment, wherein the main circuit board further comprises, near the second end, a connector configured to connect to the contact chip card reader and oriented with a planar surface of the main circuit board, and near the first end, a flexible connector configured to connect to the wired antenna of the contactless reading device and oriented the planar surface of the main circuit board. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the magnetic strip card reader positioning and the specific main circuit board as disclosed by Tanaka to the payment terminal as taught by Luo for the predicted result of an improved operational and compact design payment terminal. No additional findings are seen to be necessary. 
Luo and Tanaka fail to specifically teach 2.) angle θ2 between 20° to 45,  3.) parallel to the extension, 5.) a communication device configured to communicate by Internet or by WiFi, 
The claimed subject matter that is met by Bedier includes:
an extension at a first end forming an angle θ2 between 30 and 50° with the planar upper face (Bedier: column 15, lines 13-45 “The main display 120 is preferably statically mounted to the secure display 240 at an obtuse angle (e.g., at 120.degree., 150.degree., etc.) but can alternatively be mounted to the secure display 240 at an acute angle (e.g., 0.degree., 30.degree., 45.degree., 60.degree.), a normal angle (e.g., 90.degree.), mounted coplanar to the secure display 240, or mounted to the secure display 240 at any other suitable orientation. The main display 120 is preferably mounted to the secure display 240 with the respective display active surfaces oriented away from (e.g., distal) each other, but can alternatively be mounted to the secure display 240 with the respective active surfaces toward (proximal) each other, with the respective active surfaces directed in the same direction, or arranged in any other suitable configuration. The main display 120 and secure display 240 are preferably coupled with the respective orientation vectors 80 directed away from each other (e.g., in a mutually opposing orientation, separated by the coupling angle, etc.), but can alternatively be coupled with the respective orientation vectors directed toward each other, arranged in parallel and directed in the same direction, or arranged in any other suitable orientation. A first edge of the main display 120 is preferably joined to a first edge of the secure display 240, but the secure display 240 can alternatively be joined to the body of the main display 120 (e.g., to the back face opposing the active surface 122, between a first and second opposing edge) or the main display 120 can alternatively be joined to the body of the secure display 240. However, the main 
a flexible connector (Bedier: column 9, lines 22-52 “The connection 800 can additionally include a hardware security module, be formed from optical fiber, be configured to sever in response to physical tampering, or be secured in any other suitable manner”)
Luo and Tanaka teach payment terminals. Bedier teaches a comparable payment terminal that was improved in the same way as the claimed invention. Bedier offers the embodiment of an angle θ2 between 20° to 45 and a flexible connector. Further, modifying the extension of Luo to the extension of angle θ2 between 20° to 45 as taught by Bedier, would result in the slot of Luo being 3.) parallel to the extension. Given that Bedier discloses positioning the extension in basically all angles according to the planar face (Bedier: column 15, lines 13-45), one of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific angle and connector as disclosed by Bedier to the angles of the payment terminals as taught by Luo and Tanaka for the predicted result of improved payment terminals. No additional findings are seen to be necessary. 
Luo, Tanaka and Bedier fail to specifically teach 5.) a communication device configured to communicate by Internet or by WiFi. Therefore, Examiner provides Jimenez to teach and disclose these claimed feature.
The claimed subject matter that is met by Jimenez includes:
a communication device configured to communicate by Internet or by WiFi (Jimenez: ¶ 0034 and Fig. 2, 17)

As per claim 3, the claimed subject matter that is met by Luo, Tanaka, Bedier and Jimenez includes:
wherein said housing comprises a lower face opposite the planar upper face and comprising at least: 
bearing areas in such a way that, when the lower face is disposed on a counter or a desk, the extension of the planar upper face forms the angle θ2 between 30 and 50° (Bedier: column 15, lines 13-45); and a cavity comprising at least:  a set of sockets configured to plug said payment terminal into a charging device or  an electrical socket by a socket connector; an Ethernet socket configured to plug in at least an Ethernet cable; and  a set of retention devices configured to attach said payment terminal to a support or to attach at least a charging device to the payment terminal (Jimenez: ¶¶ 0033 and 0034 and Fig. 2).
The motivation for combining the teachings of Luo, Tanaka, Bedier and Jimenez are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 4, the claimed subject matter that is met by Luo, Tanaka, Bedier and Jimenez includes:

The motivation for combining the teachings of Luo, Tanaka, Bedier and Jimenez are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 5, the claimed subject matter that is met by Luo, Tanaka, Bedier and Jimenez includes:
wherein the display device is an interactive touch-screen for displaying at least information such as icons or a button and comprising a virtual keyboard allowing a user to enter information or to make a selection of one or more icons to trigger a functionality or an application (Luo: ¶ 0030).
The motivation for combining the teachings of Luo, Tanaka, Bedier and Jimenez are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 8, the claimed subject matter that is met by Luo, Tanaka, Bedier and Jimenez includes:
wherein the planar upper face comprises at least: 
a camera for recording events when the payment terminal is used, said events being stored in the memory of said payment terminal (Luo: ¶ 0031 “face recognition module” and Bedier: column 26, line 59 through column 27, line 14); and 

The motivation for combining the teachings of Luo, Tanaka, Bedier and Jimenez are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 9, the claimed subject matter that is met by Luo, Tanaka, Bedier and Jimenez includes:
wherein the camera is adapted for starting to record the events when a user interacts with the screen of said payment terminal, a recording functionality of the camera being automatically turned on (Bedier: column 26, line 59 through column 27, line 42).
The motivation for combining the teachings of Luo, Tanaka, Bedier and Jimenez are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 10, the claimed subject matter that is met by Luo, Tanaka, Bedier and Jimenez includes:
wherein the camera is adapted for stopping recording when no user interacts with said interactive touch-screen of said payment terminal during a predetermined time, the recording functionality being automatically turned off (Bedier: column 26, line 59 through column 27, line 42).
The motivation for combining the teachings of Luo, Tanaka, Bedier and Jimenez are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 11, the claimed subject matter that is met by Luo, Tanaka, Bedier and Jimenez includes:

The motivation for combining the teachings of Luo, Tanaka, Bedier and Jimenez are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 12, the claimed subject matter that is met by Luo, Tanaka, Bedier and Jimenez includes:
wherein said payment terminal comprises a second camera located at the upper end of at least one lateral face of the housing of said payment terminal or at a lower face of said payment terminal (Bedier: column 26, line 59 through column 27, line 42).
The motivation for combining the teachings of Luo, Tanaka, Bedier and Jimenez are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 13, the claimed subject matter that is met by Luo, Tanaka, Bedier and Jimenez includes:
wherein the memory of the main circuit board comprises at least a program, the execution of which enables to implement a functionality of triggering and recording of the camera (Bedier: column 26, line 59 through column 27, line 42).
The motivation for combining the teachings of Luo, Tanaka, Bedier and Jimenez are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 15, the claimed subject matter that is met by Luo, Tanaka, Bedier and Jimenez includes:

The motivation for combining the teachings of Luo, Tanaka, Bedier and Jimenez are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 17, the claimed subject matter that is met by Luo, Tanaka, Bedier and Jimenez includes:
wherein at least one lateral face of the housing of said payment terminal comprises at least a USB port allowing the connection of said payment terminal to at least a computer device or a smartphone, said computer device comprising at least wireless communicating device configured to communicate with the payment terminal (Jimenez: ¶¶ 0016, 0035 and 0036).
The motivation for combining the teachings of Luo, Tanaka, Bedier and Jimenez are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 18, the claimed subject matter that is met by Luo, Tanaka, Bedier and Jimenez includes:
wherein said payment terminal is configured by said computer device or transfers at least information or data associated with a payment process to said computer device or vice versa by the connection (Jimenez: ¶¶ 0016, 0035 and 0036).
The motivation for combining the teachings of Luo, Tanaka, Bedier and Jimenez are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 19, the claimed subject matter that is met by Luo, Tanaka, Bedier and Jimenez includes:
wherein said payment terminal is configured by the computer device to at least: 

add at least a set of new programs into said memory, executions of which allow the implementation of at least a set of functionalities additional to the preceding functionalities of said payment terminal (Jimenez: ¶¶ 0016, 0035 and 0036).
The motivation for combining the teachings of Luo, Tanaka, Bedier and Jimenez are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 22, the claimed subject matter that is met by Luo, Tanaka, Bedier and Jimenez includes:
wherein the set of retention devices comprises at least a retention device to attach an attachment plate orienting the planar upper face of the payment terminal in a way that an orientation of the slot and the second contact card when inserted into the contact chip card reader forms the angle θ1: between 30 and 50° with respect to a horizontal orientation, when said payment terminal is disposed on the attachment plate placed on a surface of a counter; between 30 and 50°with respect to a vertical orientation, when said payment terminal is disposed on the attachment plate mounted against a wall (Bedier: column 15, lines 13-45 and column 29, lines 41-64).
The motivation for combining the teachings of Luo, Tanaka, Bedier and Jimenez are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 28, the claimed subject matter that is met by Luo, Tanaka, Bedier and Jimenez includes:

The motivation for combining the teachings of Luo, Tanaka, Bedier and Jimenez are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 30, the claimed subject matter that is met by Luo, Tanaka, Bedier and Jimenez includes:
A portable payment terminal comprising a battery housing cooperating with said payment terminal according to claim 3, said housing being configured to be housed in the cavity of the lower face of said payment terminal and comprising at least a battery, a power supply inlet socket and a micro USB device (Luo: Fig. 1, Bedier: column 23, lines 36-63 and Jimenez: ¶¶ 0033-0036 and Figs. 1-4).
The motivation for combining the teachings of Luo, Tanaka, Bedier and Jimenez are discussed in the rejection of claim 1, and are incorporated herein.

Claims 2, 7, 14, 16, 20, 21, 23-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Tanaka, Bedier and Jimenez as applied in claim 1, and further in view of Official Notice.
As per claim 2, Luo, Tanaka, Bedier and Jimenez fails to specifically teach wherein the memory of said main circuit board also comprises at least a program, the execution of which implements a "device tree" functionality, said functionality allowing the association of at least a set of devices with said payment terminal, said devices being controlled by the processor of 

As per claim 29, the claimed subject matter that is met by Luo, Tanaka, Bedier, Jimenez and Official Notice includes:
A payment system comprising a connector housing (ITF) cooperating with the payment terminal according to claim 2, said connector housing being configured to be housed in a cavity of a lower face of said payment terminal and comprising at least an electrical power inlet socket, an Ethernet port, a USB port and at least a USB host to allow said payment terminal to communicate with at least a device configured on the "device tree" (Luo: Fig. 1 and Jimenez: Figs. 1-4 and Official Notice).


As per claim 7, Bedier teaches an accelerometer (Bedier: column 26, lines 40-58), but Luo, Tanaka, Bedier and Jimenez fails to specifically teach accelerometer for the automatic orientation of the user interface in landscape mode or in portrait mode as a function of the orientation of the payment terminal. However, the Examiner provides Official Notice that it is old and well known in the art for accelerometers in mobile devices to be used  “for the automatic orientation of the user interface in landscape mode or in portrait mode as a function of the orientation of the payment terminal”. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the teachings of Official Notice to the payment terminal systems and methods of Luo, Tanaka, Bedier and Jimenez in order to achieve the predicted result of improved payment terminals since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, Luo, Tanaka, Bedier and Jimenez fails to specifically teach at least one lateral face comprising a hole comprising at least a socket for a headphone for audio guiding during plugging-in of a headphone and an accessibility control switch for increasing at least the contrast of the display or a font size used. However, the Examiner provides Official Notice that it is old and well known in the art for headphone jacks and controls to be on the side of mobile 

As per claim 16, Luo, Tanaka, Bedier and Jimenez fails to specifically teach wherein the housing of the payment terminal comprises, on a lateral face opposite said at least one lateral face comprising the headphone socket, a physical safety slot for receiving at least a lock which prevents the removal of a component of said payment terminal. However, the Examiner provides Official Notice that it is old and well known in the art for headphone jacks and physical safety slots to be on the side of portable device (i.e. laptops) which can be used “for receiving at least a lock which prevents the removal of a component of said payment terminal”. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the teachings of Official Notice to the payment terminal systems and methods of Luo, Tanaka, Bedier and Jimenez in order to achieve the predicted result of improved payment terminals since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same 

As per claim 20, Luo, Tanaka, Bedier and Jimenez fails to specifically teach wherein the lower face of the payment terminal comprises a reset button for resetting a configuration of the payment terminal, when said payment terminal is malfunctioning, a reset confirmation being requested on an interactive touch-screen of said payment terminal, when said reset button is enabled, in order to avoid the configuration of the payment terminal being automatically reset if said reset button is accidentally enabled. However, the Examiner provides Official Notice that it is old and well known in the art for power/reset buttons to be on phones (such as i-phone) which ask for confirmation on the screen before shutting down thereby teaching “wherein the lower face of the payment terminal comprises a reset button for resetting a configuration of the payment terminal, when said payment terminal is malfunctioning, a reset confirmation being requested on an interactive touch-screen of said payment terminal, when said reset button is enabled, in order to avoid the configuration of the payment terminal being automatically reset if said reset button is accidentally enabled”. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the teachings of Official Notice to the payment terminal systems and methods of Luo, Tanaka, Bedier and Jimenez in order to achieve the predicted result of improved payment terminals since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same 

As per claim 21, Luo, Tanaka, Bedier and Jimenez fails to specifically teach wherein the housing of the payment terminal comprises, on at least one of its lateral faces, a location for attaching a touch-sensitive pen, said pen being configured to interact with an interactive touch-screen of said payment terminal. However, the Examiner provides Official Notice that it is old and well known in the art to provide a stylus and stylus holder with mobile terminals (i.e. tablets) thereby teaching “wherein the housing of the payment terminal comprises, on at least one of its lateral faces, a location for attaching a touch-sensitive pen, said pen being configured to interact with an interactive touch-screen of said payment terminal”. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the teachings of Official Notice to the payment terminal systems and methods of Luo, Tanaka, Bedier and Jimenez in order to achieve the predicted result of improved payment terminals since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 23, Luo, Tanaka, Bedier and Jimenez fails to specifically teach wherein said payment terminal is adapted for recording information concerning at least one product that a customer purchases, said information being stored in a secure database with which said 

As per claim 24, Luo, Tanaka, Bedier and Jimenez fails to specifically teach wherein said payment terminal is adapted for displaying information stored in the secure database and associated with a product that is purchased by a customer and is nearly out of stock. However, the Examiner provides Official Notice that it is old and well known in the art to provide programs in POSs “wherein said payment terminal is adapted for displaying information stored in the secure database and associated with a product that is purchased by a customer and is nearly out of stock”. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the teachings of Official Notice to the payment terminal systems and methods of Luo, Tanaka, Bedier and Jimenez in order to achieve the 


As per claim 25, Luo, Tanaka, Bedier and Jimenez fails to specifically teach wherein said payment terminal is adapted for connecting to a secure database or to the Internet, by a secure access, and searching for information concerning products and their availability on markets or in shopping centers in the neighborhood, said information being displayed on an interactive touch-screen of said payment terminal and suggested to the customer. However, the Examiner provides Official Notice that it is old and well known in the art to provide programs and databases to POSs “wherein said payment terminal is adapted for connecting to a secure database or to the Internet, by a secure access, and searching for information concerning products and their availability on markets or in shopping centers in the neighborhood, said information being displayed on an interactive touch-screen of said payment terminal and suggested to the customer”. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the teachings of Official Notice to the payment terminal systems and methods of Luo, Tanaka, Bedier and Jimenez in order to achieve the predicted result of improved payment terminals since the claimed invention is merely a combination of old elements and in the combination each element merely would have 


As per claim 26, Luo, Tanaka, Bedier and Jimenez fails to specifically teach wherein said payment terminal is adapted for displaying advertisements for a shopping center, to a cinema, a sports center or any other entertainment center when it is in standby mode. However, the Examiner provides Official Notice that it is old and well known in the art to provide programs in POSs “wherein said payment terminal is adapted for displaying advertisements for a shopping center, to a cinema, a sports center or any other entertainment center when it is in standby mode”. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the teachings of Official Notice to the payment terminal systems and methods of Luo, Tanaka, Bedier and Jimenez in order to achieve the predicted result of improved payment terminals since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 27, Luo, Tanaka, Bedier and Jimenez fails to specifically teach wherein the accessibility control switch of the payment terminal is configured to remove advertisements displayed on an interactive touch-screen of said payment terminal. However, the Examiner provides Official Notice that it is old and well known in the art to provide buttons on terminals .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Tanaka, Bedier and Jimenez as applied in claim 1, and further in view of International Publication Number WO 2006/026341 A2 to Kohlhaas et al. (“Kohlhaas”).
As per claim 6, Bedier teaches a light sensor (Bedier: column 26, lines 40-58), but Luo, Tanaka, Bedier and Jimenez fail to specifically teach wherein the interactive touch-screen comprises at least a light sensor for the automatic adaptation of the contrast of the display. The Examiner provides Kohlhaas to teach and disclose this claimed feature.
The claimed subject matter that is met by Kohlhaas includes:
wherein the interactive touch-screen comprises at least a light sensor for the automatic adaptation of the contrast of the display (Kohlhaas: pgs. 15, lines 10-17 and 18, lines 5-23)
Luo, Tanaka, Bedier and Jimenez teach interactive screens. Kohlhaas teaches a comparable interactive screen that was improved in the same way as the claimed invention.  to the interactive screens as taught by Luo, Tanaka, Bedier and Jimenez for the predicted result of improved interactive screens. No additional findings are seen to be necessary. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627